Citation Nr: 1647629	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) from December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming. In that rating decision, the RO denied service connection for bilateral hearing loss and residuals of pneumonia.

In November 2013, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In March 2013, May 2014, December 2014, May 2015, and December 2015 the Board remanded the case to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had normal hearing on testing at entrance to service.

2. Following noise exposure during service, the Veteran had impaired hearing disability in the left ear and some slight degree of hearing loss in the right ear.

3. Colds and coughs treated during service and any pneumonia treated in service resolved in service without residual pathology.

4. Post-service respiratory disorders including chronic obstructive pulmonary disease (COPD), emphysema, and chronic sinusitis became manifest long after service and are not related to any illness during service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United State Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in September and December 2011. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2013 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and VA medical opinions. The medical examination reports and opinions and the other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO has substantially fulfilled the instructions in the Board remands.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss

The Veteran contends that his bilateral hearing loss began during service or is otherwise related to noise exposure during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

Service connection for certain chronic diseases, including sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Id. 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was in service before a change in the standards for reporting results of hearing testing. Prior to November 1967, service department audiometric results were reported using standards set forth by the American Standard Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Because VA's current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO-ANSI units, military audiograms dated before November 1967 must be converted from ASA to ISO-ANSI units prior to making findings related to a claimed hearing loss disability. ASA units are converted to ISO-ANSI units by adding 15 decibels to the finding at 500 Hertz; 10 decibels to the findings at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the finding at 4000 Hertz.

The Veteran's Army service records reflect that he was assigned to infantry units and was located in the continental United States. On medical examination in October 1960 for entrance into service, his hearing was normal on whispered voice testing. No audiometric testing was performed. No hearing loss was noted on the report of examination of the Veteran on entrance to service. The claims file contains no evidence, and thus no clear and unmistakable evidence, that he had any hearing impairment prior to service. Therefore he is presumed to have been in sound condition when he entered service, and that presumption has not been rebutted.

On audiometric testing later in service, in November 1961, with the results converted from ASA to ISO-ANSI units, there were puretone thresholds of 25 decibels at 4000 Hertz in both ears. Considering the Court's interpretation in Hensley, supra at 157, the 25 decibel thresholds indicate some degree of hearing loss in each ear during service. On audiometric testing at his April 1962 separation examination, with the results converted from ASA to ISO-ANSI units, puretone thresholds were 25, 20, 20, and 15 decibels at 500, 1000, 2000 and 4000 Hertz in the right ear and 25, 20, 20 and 40 decibels at corresponding frequencies in the left ear. The test results showed in the left ear, at separation from service, hearing loss meeting the VA criteria for a disability.

The assembled evidence does not indicate whether the Veteran had 10 percent disabling hearing loss within a year after his separation from service. There is no record of testing of his hearing during that year, and he has not indicated that he had hearing testing during that year. Thus there is no evidence warranting a presumption that his current hearing loss is service connected.

Audiometric testing performed in 2011 and later showed bilateral hearing impairment that is a disability for VA purposes, with puretone thresholds of 40 decibels or greater at one or more of the relevant frequencies. In an October 2011 VA audiology examination, the examiner expressed the opinion that it was less likely than not that his hearing loss was caused by his service. The examiner explained that during and at separation from the Veteran's service his hearing was within normal limits in his right ear and did not constitute a disability in his left ear.

The October 2011 VA examination is inadequate, because the examiner's opinion did not reflect consideration that, as explained by the Court in Hensley, supra, at 157, service connection for a current hearing disability is not precluded where hearing was normal at separation from service if there is sufficient evidence of a relationship between service and current disability, or that thresholds over 20 indicate some degree of hearing loss.

In a January 2012 statement, the Veteran indicated that he was exposed to noise during his service in an armored division.

In the November 2013 Board hearing, the Veteran reported that during service he was exposed to noise from artillery shell explosions. He indicated that the noise caused hearing loss that continued through the present. He stated that in the 1960s he first noticed difficulty hearing. He reported that he did not seek treatment for his hearing problems until a few years before the 2013 hearing. He indicated that his employment after service included farm work and construction work, and that he was not exposed to much noise in that work.

In September 2014, the VA audiologist who examined the Veteran in October 2011 again reviewed the claims file and provided an addendum to that examination report. The audiologist expressed the opinion that it is less likely than not that the Veteran's present hearing loss is related to noise exposure during his military service. The audiologist noted evidence that at the Veteran's separation from service in 1962 the threshold at 4000 Hertz in his left ear was tested twice. The audiologist concluded that it was most likely that his left ear hearing was normal then.

In a December 2014 addendum, the VA audiologist again found that at separation from service the Veteran had normal hearing in his right ear and that hearing in his right ear was either non-disabling or normal. The audiologist again opined that it is less likely than not that the Veteran's present hearing loss is related to noise exposure during service.

In October 2015, another VA audiologist reviewed the Veteran's claims file. The audiologist noted the Veteran's recent statement that he experienced difficulty hearing from the 1960s forward. The audiologist found, however, that records showed that he entered and exited the service with no hearing loss as defined by VA criteria. In a January 2016 addendum, that audiologist found that with conversion of the testing units, at separation from service the Veteran's left ear had disabling hearing loss at 4000 Hertz. The audiologist noted that the whispered voice testing performed at entrance to service is known to be insensitive to high frequency hearing loss. The audiologist indicated that the service records therefore did not help to show whether the left ear hearing levels worsened during his service.

The whispered voice test performed at the Veteran's entrance to service is sufficient, however, to show the condition of his hearing at that time. That testing showed normal hearing, so his hearing is presumed to have been normal at that time. Testing at separation from service shows (after conversion of units) a left ear hearing disability at 4000 Hertz. Thus, he had no left ear hearing disability at entrance to service, and had left ear hearing disability at separation from service. Those facts are sufficient to establish that left ear hearing disability was incurred in service. The Board therefore grants service connection.

During service, hearing in the Veteran's right ear was not measured at levels considered a disability for VA disability benefits purposes. In November 1961 and April 1962, however, a threshold of over 20 decibels at one of the relevant frequencies indicated some degree of hearing loss. The Veteran has reported that in the 1960s he began to notice difficulty hearing. His recollections cannot indicate specific hearing level measurements at that time, but he is in a position to recall perceived hearing difficulty that is consistent with hearing impairment. Left ear hearing disability is found to have been incurred in service. Any noise exposure during service is likely to have affected both of his ears, not only the left. Resolving reasonable doubt in the Veteran's favor, the Board also grants service connection for the current hearing loss in his right ear.

Residuals of Pneumonia

The Veteran states that he was treated for pneumonia during service. He reports that thereafter he has experienced recurrent respiratory symptoms and problems, which he contends are a continuation of or residual to the pneumonia during service.

In a December 2014 rating decision, the Board denied service connection for a deviated septum. The present appeal for service connection for residuals of pneumonia does not address any respiratory or other disorders that are due to his deviated septum.

During service, the Veteran was treated in October 1960 was a cold and cough of one week's duration. He was treated for a cold and cough in January 1962. In an April 1962 health record, it is reported that his permanent record was lost in his unit. On examination in April 1962 for separation from service, the examiner checked "normal" for the condition of the Veteran's nose, sinuses, throat, lungs, and chest.

On VA treatment in February and March 2011, the Veteran reported having COPD and emphysema, with recent increases in coughing and shortness of breath. He related current cigarette smoking with a long history. He reported that he used an inhaler four times a day. In February a clinician noted decreased breath sounds with wheezing. In March a clinician noted frontal sinus tenderness. A June 2011 CT scan showed several pulmonary nodules. Later in 2011 he continued on medications, including albuterol, for COPD. In August 2011, he reported that previously he was on oxygen to treat his COPD. Records of VA treatment in 2012 to 2015 reflect ongoing COPD and emphysema.

In an August 2011 claim, the Veteran reported that during service he was hospitalized for pneumonia.

On VA examination in October 2011, the Veteran reported a history of nose injury. He denied difficulty breathing. He related having difficulty sleeping on his left side due to nasal congestion. The examiner noted nasal septum deviation to the left, with 50 percent obstruction. The examiner stated that the Veteran did not have chronic sinusitis nor any chronic disorder of the larynx or pharynx.

In a January 2012 statement, the Veteran indicated that during service he had hospital treatment for pneumonia in early 1962. He stated that presently he was in treatment for respiratory conditions. He reported that he was on a nebulizer and was on oxygen at night. He stated that he became out of breath when he walked a short distance.

In the November 2013 Board hearing, the Veteran reported that during service he was hospitalized and treated for pneumonia. He stated that after he was released from the hospital he was not put on regular duty because he was not fit for it. He indicated that the service medical records that had been assembled were incomplete regarding his treatment for pneumonia. He reported that after he had pneumonia during service he had many recurrences of pneumonia, as often as once every year.

On VA respiratory examination in July 2014, the Veteran reported that during service he was kicked in the chest. He stated that he developed pneumonia and was hospitalized. He related that since that pneumonia he had experienced recurrent bronchitis and breathing issues. He stated that presently dyspnea with exertion limited him to walking only short distances. He indicated that he was on daily medication and oxygen therapy for COPD. The examiner noted imaging and testing evidence of COPD and emphysema. The examiner noted that the initial episode of pneumonia occurred while the Veteran was in service, but expressed the opinion that his current chronic breathing problems were more likely the result of his chronic cigarette smoking. The Veteran also reported a long history of sinus pressure. The examiner found evidence of chronic maxillary and frontal sinusitis.

In February 2015, the clinician who examined the Veteran in July 2014 reviewed his claims file. The examiner expressed the opinion that it is less likely than not that the Veteran's post-service emphysema, COPD, chronic bronchitis, or chronic sinusitis are a result of the cough, colds, and claimed pneumonia treated in service.

In June 2015, another VA clinician reviewed the Veteran's claims file. The reviewer found that cough, colds, and pneumonia treated during his 1960 to 1962 service were acute and self-limiting episodes. The reviewer stated the opinion that the Veteran's COPD, related chronic bronchitis, and chronic sinusitis were caused by cigarette smoking, and that it was less likely than not that any of the current disorders were caused by his coughs, colds, and pneumonia during service.

In January 2016, another VA clinician reviewed the Veteran's claims file. The reviewer discussed his service treatment records and post-service medical records in detail. The examiner provided the opinion that the Veteran's COPD and emphysema are clearly not caused or aggravated by any event or incident during his service. The examiner found that medical records did not show that the Veteran had post-service chronic rhinitis or sinusitis.

The Veteran's service treatment records do not show any treatment for pneumonia, but do show treatment on more than one occasion for colds or upper respiratory infections. The notation of lost records in his service treatment records leaves a possibility that he had treatment that is not recorded, including treatment for pneumonia. Nonetheless, at separation from service, there was no report of recurrent, chronic, or ongoing respiratory problems or symptoms.

The Veteran's medical records from 2011 forward show chronic respiratory problems including COPD, emphysema, and sinusitis. Clinicians who have reviewed the records have concluded that it is less likely than not that any of the current respiratory disorders is related to respiratory disorders treated during service. The Veteran has related, from his lay perspective, that he had recurrent respiratory symptoms from service forward. On the question of whether current respiratory disorders can be considered continuations or recurrences of disorders during service, however, the considered opinions of the reviewing clinicians are more persuasive given the complex nature of the question and their medical expertise. The greater persuasive weight of the evidence, then, is against service connection for COPD, emphysema, sinusitis or other current respiratory disorder claimed as residuals of pneumonia and other respiratory disorders during service.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for residuals of pneumonia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


